               Case 3:20-mj-70966-MAG Document 22 Filed 03/10/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   KIMBERLY HOPKINS (MABN 668608)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Andrew.dawson@usdoj.gov
             Kimberly.hopkins@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       )   NO.: 3:20-mj-70966 MAG
                                                     )
15           Plaintiff,                              )   STIPULATION AND ORDER CONTINUING
                                                     )   STATUS CONFERENCE AND EXCLUDING
16      v.                                           )   TIME UNDER THE SPEEDY TRIAL ACT AND
                                                     )   FEDERAL RULE OF CRIMINAL PROCEDURE
17   SHAUKAT SHAMIM,                                 )   5.1(c) AND (d)
                                                     )
18           Defendant.                              )
                                                     )
19

20           Counsel for the United States and counsel for the defendant, Shaukat Shamim, jointly stipulate
21 and request that time be excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the

22 Speedy Trial Act from March 22, 2021 to May 10, 2021. The parties jointly request that a status hearing

23 be continued from March 22, 2021 to May 10, 2021.

24           The government and counsel for the defendant have agreed that time be excluded under Federal
25 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

26 prepare, including by reviewing discovery produced by the government. The government and defense

27 counsel have conferred regarding the defense’s preferred formatting for discovery, and additional

28 discovery will be produced in that format. The parties are also exploring the possibility of a pre-
              Case 3:20-mj-70966-MAG Document 22 Filed 03/10/21 Page 2 of 3




 1 indictment resolution to the matter and defense counsel needs time to conduct related investigation and

 2 review the discovery. For these reasons, the parties stipulate and agree that excluding time until May

 3 10, 2021, will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP

 4 5.1(c) and (d). The parties further stipulate and agree that the ends of justice served by excluding time

 5 from March 22, 2021 to May 10, 2021, from computation under the Speedy Trial Act and Federal Rule

 6 of Criminal Procedure 5.1(c) and (d) outweigh the best interests of the public and the defendant in a

 7 speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 8          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 9 counsel for the defendant to file this stipulation, request, and proposed order.

10

11          IT IS SO STIPULATED

12

13 DATED: March 10, 2021                                  Respectfully submitted,

14                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
15

16
                                                           /s/ Kimberly Hopkins
17                                                        ANDREW DAWSON
                                                          KIMBERLY HOPKINS
18                                                        Assistant United States Attorney
19

20 DATED: March 10, 2021                                   /s/ Gail Shifman
                                                          GAIL SHIFMAN
21                                                        Attorney for the Defendant
22 / / /

23

24

25

26

27

28
              Case 3:20-mj-70966-MAG Document 22 Filed 03/10/21 Page 3 of 3




 1                                           ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from March 22, 2021 to May 10, 2021 would unreasonably deny defense counsel

 4 and the defendant the reasonable time necessary for effective preparation and continuity of counsel,

 5 taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds

 6 that the ends of justice served by excluding the time from March 22, 2021 to May 10, 2021 from

 7 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d)

 8 outweighs the best interests of the public and the defendant in a speedy trial. Therefore, and with the

 9 consent of the parties, IT IS HEREBY ORDERED that the time from March 22, 2021 to May 10, 2021

10 shall be excluded from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure

11 5.1(c) and (d). 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d). The status conference is also

12 continued from March 22, 2021 to May 10, 2021.

13

14          IT IS SO ORDERED.

15

16 DATED: March 10, 2021                                 _____________________________________
                                                         THE HONORABLE SALLIE KIM
17
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
